EXHIBIT 99.3 Hart Lab, LLC Financial Statements December 31, 2008 and 2007 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm 1 Balance Sheets – For the Years Ended December 31, 2008 and 2007 2 Statements of Operations – For the Years Ended December 31, 2008 and 2007 3 Statement of Changes in Member’s Equity (Deficit) – For the Years Ended December 31, 2008 and 2007 4 Statements of Cash Flows – For the Years Ended December 31, 2008 and 2007 5 Notes to Financial Statements 6 - 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Member of: Hart Lab, LLC We have audited the accompanying balance sheets of Hart Lab, LLC, as of December 31, 2008 and 2007, and the related statements of operations, changes in member’s equity (deficit) and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included considerations of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Hart Lab, LLC as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States ofAmerica. Berman & Company, P.A. Boca Raton, Florida September 21, 2009 1 Hart Lab, LLC Balance Sheets December 31, 2008 and 2007 Assets Current Assets Cash $ $ Accounts receivable - net of allowances of $2,993 and $631 Total Current Assets Equipment - net Total Assets $ $ Liabilities and Member's Equity (Deficit) Current Liabilities Accounts payable $ $ Capital lease payable Line of credit - Total Current Liabilities Long-Term Liabilities Capital lease payable Total Liabilities Member's Equity (Deficit) ) Total Liabilities & Member's Equity (Deficit) $ $ See accompanying notes to financial statements 2 Hart Lab, LLC Statements of Operations For the Years Ended December 31, 2008 and 2007 Net revenue $ $ General and administrative Income (loss) from operations ) Interest expense ) ) Net Income (Loss) $ $ ) See accompanying notes to financial statements 3 Hart Lab, LLC Statement of Changes in Members' Equity (Deficit)
